Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

1. Figs 1-4
2. Fig 5
3. Fig 6

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 8.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
During a telephone conversation with Todd Guise on 07/15/22 a provisional election was made with traverse to prosecute the invention of Figs 1-4.  Affirmation of this election must be made by applicant in replying to this Office action. Applicant indicated that claims 1-6, 8-9 read on the elected species. The examiner disagrees and points out that claims 5 and 9 do not read on the elected embodiment, the claims disclose a limitation “the light receiving element is mounted directly on the base plate”, however, this limitation is only disclosed in Fig 6 which was not elected. The elected Fig 4 clearly shows that element 96A is mounted on the base plate 66 by means of the submount 76. In addition, non-elected claim 10 does read on the elected embodiment, since Fig 4 discloses positioning the element 96 between elements 83 and 93, therefore claim 10 is being examined with the elected embodiment.
 Claims 5, 7 and 9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 discloses a limitation “the light-receiving element is mounted between an edge of the irradiated region and reflected light that is light traveling along the edge of the irradiated region and reflected from the lens.”
	The specification does not disclose that any light is traveling along the edge of the irradiated region, it is not clear to what region the claim is referring. The specification discloses the location of the light-receiving element 96 to be outside of the irradiated light region 102 but inside the reflected light region 105.
	For the purpose of examination, the limitations as presented have been searched and considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Sugiyama et al. (2018/0248338) hereinafter ‘338.
Fig 4-5 of ‘338 discloses an optical module comprising a light-forming unit that forms light, wherein the light-forming unit includes:
1. 	“a base member [10,210]; 
a semiconductor light-emitting element [30,230] mounted on the base member and configured to emit light [L1]; 
a lens [13,70] mounted on the base member, 
configured to reflect part of the light [L1] emitted from the semiconductor light-emitting element [30], and 
configured to transmit part of the light [L2]; and 
a light-receiving element [60] mounted on the base member [10,210] at a position that is between the semiconductor light-emitting element [30,230] and the lens [13,70] 
and is outside an irradiated region [L1, see Fig 5] irradiated with the light [L1] emitted from the semiconductor light-emitting element [30,230] toward the lens [13,70], 
the light-receiving element [60] having a light-receiving surface [top] and being configured to receive, on the light-receiving surface [top], part of the light reflected from the lens [13,70].”
3. 	“wherein the semiconductor light-emitting element [30,230] is a laser diode [LD].”
4. 	 “wherein the output power of the light formed by the light-forming unit [100] is 50 mW or more.” See paragraph 0046
6. 	“wherein the light-receiving element is mounted between an edge of the irradiated region and reflected light that is light traveling along the edge of the irradiated region and reflected from the lens.” See Fig 5
	Regarding claims 8 and 10, the arguments applied above to the apparatus described with regards to claim 1 are applicable to these claims as well.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘338 as applied to claim 1 above.
‘338 discloses the optical module as described above, but does not disclose:
2.	 “wherein the light-forming unit includes: 
a plurality of the semiconductor light-emitting elements mounted on the base member; 
a plurality of the lenses mounted on the base member and disposed so as to correspond to the respective semiconductor light-emitting elements; 
a plurality of the light-receiving elements mounted on the base member and disposed so as to correspond to the respective semiconductor light-emitting elements; and 
a filter mounted on the base member and configured to multiplex light beams from the plurality of semiconductor light-emitting elements.”
However, the examiner takes an official notice that optical modules that combine a plurality of laser diodes and corresponding elements and multiplex their outputs with a filter to form a single light beam are well known in the art for the purpose of combining different color wavelengths and/or for the purpose of increasing output power of the optical module.
It would have been obvious to one of ordinary skill in the art to modify the device of ‘338 by using a plurality of light units integrated into a single optical module and multiplexing their combined output with a filter instead of a single light unit, since the combination would yield the predictable result of increasing the output power of the optical module.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571) 272-8602.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/ 
Primary Examiner, Art Unit 2828